1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9    CHARLES KELLER COOPER, JR., )              NO. CV 17-2463-FMO (AGR)
                                 )
10                Plaintiff,     )
                                 )              ORDER ACCEPTING FINDINGS AND
11      v.                       )              RECOMMENDATION OF UNITED
                                 )              STATES MAGISTRATE JUDGE
12   DEPUTY VALDOVINOS,          )
                                 )
13                Defendant.     )
                                 )
14
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
15
     file, and the Report and Recommendation of the United States Magistrate Judge. No
16
     objections to the Report have been filed. The Court accepts the findings and
17
     recommendation of the Magistrate Judge.
18
           IT IS ORDERED that Defendant’s motion to dismiss the complaint for failure to
19
     exhaust remedies is DENIED WITHOUT PREJUDICE. The case is referred back to
20
     Magistrate Judge Rosenberg for further proceedings.
21
22
     DATED: December 11, 2018                           /s/
23                                              FERNANDO M. OLGUIN
                                               United States District Judge
24
25
26
27
28
